Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 1 of 8 PageID #: 1385




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA

                                                      )
 DERRICK VIRGNE, on behalf of himself
                                                      )
 and others similarly situated
                                                      )
                                                      )
                        Plaintiff,                      Case No. 1:19-cv-02011
                                                      )
                                                      )
       v.                                               Hon. Sara Evans Barker
                                                      )
                                                      )
 C.R. ENGLAND, INC.,                                    Hon. Magistrate Mark J. Dinsmore
                                                      )
                                                      )
                        Defendant.
                                                      )


                         ORDER GRANTING FINAL APPROVAL
                  OF CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

            On September 23, 2020, this Court granted preliminary approval to the proposed class action

   settlement set forth in the Settlement Agreement and Release (the “Settlement Agreement”) between

   Plaintiff Derrick Virgne (“Plaintiff”'), on behalf of himself and all members of the Settlement Class,

   and Defendant C.R. England, Inc., (“Defendant” or “C.R. England”) (collectively, the “Parties”). The

   Court also provisionally certified the Settlement Class for settlement purposes, approved the procedure

   for giving Class Notice to the members of the Settlement Class for settlement purposes, and set the

   final approval hearing to take place on January 13, 2021. The Court finds that the Class Notice in the

   form approved by the Court in its Preliminary Approval Order was given in the manner ordered by

   the Court, constitutes the best practicable notice, and was fair, reasonable, and adequate.

            On January 13, 2021, the Court held a fully noticed Final Approval Hearing to consider:

   (1) whether the terms and conditions of the Settlement Agreement were fair, reasonable, and

   adequate; (2) whether the Parties’ Settlement Agreement should be given final approval; and (3)

   whether and in what amount to award Attorneys’ Fees and Expenses to Class Counsel for the



                                                      2
Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 2 of 8 PageID #: 1386




   Settlement Class and whether and in what amount to award an Incentive Award to the Class

   Representative.

            NOW, THEREFORE, IT IS HEREBY ORDERED THAT

           1.      The Court has personal jurisdiction over the parties and the Settlement Class

   Members, venue is proper, and the Court has subject matter jurisdiction to approve the Settlement

   Agreement, including all exhibits thereto, and to enter this Final Approval Order. Without affecting

   the finality of this Final Approval Order, this Court hereby retains jurisdiction as to all matters relating

   to administration, consummation, enforcement, and interpretation of the Settlement Agreement and

   of this Final Approval Order, and for any other purpose.

           2.      The Settlement Agreement was negotiated at arm's length by experienced counsel

   who were fully informed of the facts and circumstances of this litigation (the “Action”) and of the

   strengths and weaknesses of their respective positions. The Settlement Agreement was reached after

   the Parties engaged in a mediation, extensive settlement discussions and extensive discovery.

   Counsel for the Parties were therefore well positioned to evaluate the benefits of the Settlement

   Agreement, taking into account the expense, risk, and uncertainty of protracted litigation.

           3.      The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23 have

   been satisfied for settlement purposes in that: (a) the number of Settlement Class Members is so

   numerous that joinder of all members thereof is impracticable; (b) there are questions of law and fact

   common to the Settlement Class; (c) the claims of the Class Representative are typical of the claims

   of the Settlement Class he seeks to represent; (d) the Class Representative has already and will

   continue to fairly and adequately represent the interests of the Settlement Class; (e) the questions of

   law and fact common to the Settlement Class Members predominate over any questions affecting

   any individual Settlement Class Member; (f) the Settlement Class is ascertainable; and (g) a class
                                                        3
Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 3 of 8 PageID #: 1387




   action is superior to the other available methods for the fair and efficient adjudication of the

   controversy.

            4.      Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the following

   Settlement Class:

            (1) All persons within the United States (2) to whose cellular telephone number (3) C.R.
            England, Inc., sent a text message (4) using its vendor Twilio as part of its recruitment
            campaign, (5) after the cellular phone owner replied with the opt out phrase “stop”,
            “stopall”, “unsubscribe”, “cancel”, “end”, or “quit”, in any combination of uppercase
            and lowercase letters, (6) between January 1, 2019, and June 30, 2019.

            5.      The Court finally appoints Lemberg Law LLC as Class Counsel for the Settlement

   Class.

            6.      The Court finally designates Derrick Virgne as the Class Representative.

            7.      The Court finds that the distribution of the Class Notice, as provided for in the

   Settlement Agreement, (i) constituted the best practicable notice under the circumstances to

   Settlement Class Members, (ii) constituted notice that was reasonably calculated, under the

   circumstances, to apprise Settlement Class Members of, among other things, the pendency of the

   Action, the nature and terms of the proposed Settlement, their right to object or to exclude themselves

   from the proposed Settlement, and their right to appear at the Final Approval Hearing, (iii) was

   reasonable and constituted due, adequate, and sufficient notice to all persons entitled to be provided

   with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the United States

   Constitution, the Rules of this Court, and any other applicable law.

            8.      The Settlement Agreement is finally approved in all respects as fair, reasonable and

   adequate pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the Settlement Agreement,

   including all exhibits thereto, have been entered into in good faith and are hereby fully and finally



                                                      4
Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 4 of 8 PageID #: 1388




   approved as fair, reasonable, and adequate as to, and in the best interests of, each of the Parties and

   the Settlement Class Members.

           9.      The Parties are hereby directed to implement the Settlement Agreement according to

   its terms and provisions. The Administrator is directed to disperse settlement funds as set forth in

   Sections 1 & 4 of Article III of the Settlement Agreement.

           10.     Pursuant to Fed. R. Civ. P. 23, the Court hereby awards Class Counsel for the

   Settlement Class Attorney’s Fees and Expenses in the combined amount of $152,278.94. The

   award of attorneys’ fees and costs to Class Counsel shall be paid from the Settlement Fund within

   the time period and manner set forth in the Settlement Agreement.

           11.     The Court finds the award of fees and costs are reasonable as (a) Class Counsel

   achieved a favorable result for the Class; (b) Class Counsel devoted substantial effort to pre- and

   post-filing investigation, legal analysis, and litigation; (c) Class Counsel prosecuted the Settlement

   Class’s claims on a contingent fee basis, investing significant time and accumulating costs with no

   guarantee that they would receive compensation for their services or recover their expenses; (d) Class

   Counsel employed their knowledge of and experience with class action litigation in achieving a

   valuable settlement for the Settlement Class, in spite of Defendant’s possible legal defenses and its

   experienced and capable counsel; (e) Class Counsel have standard contingent fee agreements with

   Plaintiff, who has reviewed the Settlement Agreement and been informed of Class Counsel’s fee

   request and has approved; and (f) the Notice informed Settlement Class Members of the amount and

   nature of Class Counsel’s fee and cost request, Class Counsel filed and posted their petition in time

   for Settlement Class Members to make a meaningful decision on whether to object to the Class

   Counsel’s fee request.



                                                     5
Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 5 of 8 PageID #: 1389




           12.     The Court further awards an Incentive Award in the amount of

   $10,000.00 to Class Representative Derrick Virgne, payable pursuant to the terms of the

   Settlement Agreement.

           13.     Upon entry of this Final Approval Order, all members of the Class who did not

   validly and timely submit Requests for Exclusion in the manner provided in the Agreement shall, by

   operation of this Final Approval Order, have fully, finally and forever released, relinquished and

   discharged Defendant and the Released Parties from the Released Claims as set forth in the

   Settlement Agreement.

           14.     Furthermore, all members of the Class who did not validly and timely submit

   Requests for Exclusion in the manner provided in the Agreement are hereby permanently barred and

   enjoined from filing, commencing, prosecuting, maintaining, intervening in, participating in,

   conducting or continuing, either directly or in any other capacity, either individually or as a class, any

   action or proceeding in any court, agency, arbitration, tribunal or jurisdiction, asserting any claims

   released pursuant to the Settlement Agreement.

           15.     The terms of the Settlement Agreement and of this Final Approval Order, including

   all exhibits thereto, shall be forever binding on, and shall have res judicata and preclusive effect in

   all pending and future lawsuits maintained by Plaintiff and all other Settlement Class Members, as

   well as their heirs, executors and administrators, successors, and assigns.

           16.     The Releases, which are set forth in Section V of the Settlement Agreement, are

   expressly incorporated herein in all respects and are effective as of the date of this Final Approval

   Order; and the Released Parties (as that term is defined in the Settlement Agreement) are forever

   released, relinquished, and discharged by the Releasing Persons (as that term is defined in the



                                                       6
Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 6 of 8 PageID #: 1390




   Settlement Agreement) from all Released Claims (as that term is defined in the Settlement

   Agreement).

           17.     The Settlement Agreement and Releases do not affect the rights of Settlement Class

   Members who validly and timely submitted a Request for Exclusion from the Settlement.

           18.     The administration and consummation of the Settlement as embodied in the

   Settlement Agreement shall be under the authority of the Court. The Court shall retain jurisdiction to

   protect, preserve, and implement the Settlement Agreement, including, but not limited to,

   enforcement of the Releases. The Court expressly retains jurisdiction in order to enter such further

   orders as may be necessary or appropriate in administering and implementing the terms and

   provisions of the Settlement Agreement.

           19.     The Settlement Agreement shall be the exclusive remedy for any and all Settlement

   Class Members, except those who have properly requested exclusion (opted out), and the Released

   Parties shall not be subject to liability or expense for any of the Released Claims to any Settlement

   Class Member(s).

           20.     Plaintiff and all Settlement Class Members who did not timely exclude themselves

   from the Settlement Class are, from this day forward, hereby permanently barred and enjoined from

   directly or indirectly: (i) asserting any Released Claims in any action or proceeding; (ii) filing,

   commencing, prosecuting, intervening in, or participating in (as class members or otherwise), any

   lawsuit based on or relating to any the Released Claims or the facts and circumstances relating

   thereto; or (iii) organizing any Settlement Class Members into a separate class for purposes of

   pursuing as a purported class action any lawsuit (including by seeking to amend a pending complaint

   to include class allegations, or seeking class certification in a pending action) based on or relating to

   any of the Released Claims.
                                                      7
Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 7 of 8 PageID #: 1391




            21.    Neither the Settlement Agreement, nor any of its terms and provisions, nor any of the

   negotiations or proceedings connected with it, nor any of the documents or statements referred to

   therein, nor this Final Approval Order, nor any of its terms and provisions, shall be:

            (a)    offered by any person or received against Defendant or any Released Party as

   evidence of, or construed as or deemed to be evidence of, any presumption, concession, or admission

   by Defendant of the truth of the facts alleged by any person, the validity of any claim that has been or

   could have been asserted in the Action or in any other litigation or judicial or administrative

   proceeding, the deficiency of any defense that has been or could have been asserted in the Action or

   in any litigation, or of any liability, negligence, fault, or wrongdoing by Defendant or any Released

   Party;

            (b)    offered by any person or received against Defendant or any Released Party as

   evidence of a presumption, concession, or admission of any fault or violation of any law by Defendant

   or any Released Party; or

            (c)    offered by any person or received against Defendant or any Released Party as

   evidence of a presumption, concession, or admission with respect to any liability, negligence, fault,

   or wrongdoing in any civil, criminal, or administrative action or proceeding.

            22.    This Final Approval Order and the Settlement Agreement (including the Exhibits

   thereto) may be filed in any action against or by any Released Party (as that term is defined herein

   and the Settlement Agreement) to support a defense of res judicata, collateral estoppel, release, good

   faith settlement, judgment bar or reduction, or any theory of claim preclusion or issue preclusion or

   similar defense or counterclaim.

            23.    In the event that the Effective Date does not occur, this Final Approval Order shall

   automatically be rendered null and void and shall be vacated and, in such event, all orders entered
                                                      8
Case 1:19-cv-02011-SEB-MJD Document 124 Filed 01/13/21 Page 8 of 8 PageID #: 1392




   and releases delivered in connection herewith shall be null and void. In the event that the Effective

   Date does not occur, the Settlement Agreement shall become null and void and be of no further force.

   and effect, neither the Settlement Agreement nor the Court's Orders, including this Order, shall be

   used or referred to for any purpose whatsoever, and the Parties shall retain, without prejudice, any

   and all objections, arguments, and defenses with respect to class certification, including the right to

   argue that no class should be certified for any purpose, and with respect to any claims or allegations

   in this Action.

           24.       This Action, including all individual claims and class claims presented herein, is

   hereby DISMISSED on WITH PREJUDICE without fees or costs to any party except as otherwise

   provided herein. This case is CLOSED, and all pending motions are DENIED AS MOOT.

           DONE AND ORDERED in Chambers at Indianapolis, Indiana this 13th                 day of

      January            , 2021.


                                                         _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana

   Copies to:
   Counsel of record via email
   generated by the court’s ECF
   system




                                                     9
